Order entered October 24, 2017




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-00015-CR

                            HUGH EDWARD TURNER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F15-75929-M

                                           ORDER
         We REINSTATE this appeal. On August 24, 2017, we ordered the trial court to appoint

new counsel to represent appellant in this appeal. On October 23, 2017, Niles Illich filed his

notice of appearance.

         We DIRECT the Clerk to list Niles Illich as appointed counsel for appellant. All future

correspondence shall be sent to Mr. Illich at 701 Commerce Street., Suite 400, Dallas, Texas

75202.

         Appellant’s brief is due FORTY-FIVE DAYS from the date of this order.




                                                      /s/   ADA BROWN
                                                            JUSTICE